Citation Nr: 0908421	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 12, 
2003, for grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from July 1952 to May 
1954, including combat service in the Korean War, and his 
decorations include the Purple Heart Medal and Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issue of an increased disability rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  On June 16, 2001, the Veteran filed an informal 
application to reopen his claim of service connection for 
PTSD.

2.  In a rating decision issued on June 19, 2002, the RO 
denied the Veteran's application to reopen his claim of 
service connection for PTSD.

3.  On June 12, 2003, the Veteran filed new and material 
evidence in support of the claim to reopen.

4.  In a June 2005 rating decision, the Board granted service 
connection for PTSD.  In a September 2005 rating decision, 
the RO assigned a 70 percent disability rating effective June 
12, 2003, the date of receipt of the Veteran's submission of 
additional evidence, which the RO interpreted as an 
application to reopen his PTSD claim.

5.  The Veteran's June 16, 2001, claim remained pending 
because, within one year of receiving notice of the RO's June 
2002 adverse determination, he submitted new and material 
evidence in support of his claim.  


CONCLUSION OF LAW

The criteria for an effective date of June 16, 2001, for 
grant of service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim arises from his disagreement with the 
effective date assigned following the grant of service 
connection for PTSD.  Once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Thus any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311, 1314 (Fed. Cir. 2007).  In any 
event, because the application of the law to the undisputed 
facts is dispositive of this appeal, no discussion of VA's 
duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

The Veteran has been seeking service connection for his 
psychiatric disorder (now service-connected as PTSD) since 
1969.  His original claim for service connection for a 
"nervous condition" was initially denied by the RO in a 
February 1971 rating decision.  However, he was granted 
nonservice-connected pension based upon his service-connected 
disabilities and nonservice-connected psychiatric disorder as 
this was the greater benefit to him at that time.  The 
Veteran appealed to the Board, which denied the original 
claim in a September 1972 decision.  The Board subsequently 
denied the Veteran's claim for a psychiatric disorder in 
January 1980 and March 1998.  The Veteran moved for 
reconsideration of the Board's March 1998 denial, which was 
denied, and the Veteran was notified by letter issued in 
September 1998.  The Veteran did not appeal either the March 
1998 or the September 1998 denial to the Court of Appeals for 
Veterans Claims.  Thus, those decisions are final.  See 
38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  

On June 16, 2001, the Veteran filed another claim to reopen 
for service connection for PTSD.  The RO denied reopening the 
claim in a rating decision that was issued on June 19, 2002.  
The denial was based upon the fact that the medical evidence 
continued to fail to show a diagnosis of PTSD.  On June 12, 
2003, the Veteran submitted additional medical evidence that 
showed he has a diagnosis of PTSD.  The RO considered this 
filing of new medical evidence to be a new claim to reopen 
for service connection for PTSD, which was denied in a 
September 2003 rating decision.  The Veteran perfected an 
appeal in March 2004.  In a June 2005 decision, the Board 
reopened and granted the Veteran's claim for service 
connection.  By rating decision issued in September 2005, the 
RO effectuated the Board's decision and granted service 
connection for PTSD evaluated as 70 percent disabling 
effective June 12, 2003, the date the RO said the Veteran's 
claim to reopen was received.

If new and material evidence was received prior to the 
expiration of the appeal period, or prior to the appellate 
decision if a timely appeal has been filed, the evidence must 
be considered as having been filed with the claim that was 
pending at the beginning of the appeal period, and therefore, 
the effective date is based on the date the earlier claim was 
filed.  38 C.F.R. § 3.156(b); see also Jennings v. Mansfield, 
509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 
20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 
159, 161-62 (1999).

The Board finds that the evidence submitted by the Veteran in 
June 2003 constituted new and material evidence as it showed 
the Veteran has a diagnosis of PTSD, which was the element 
previously found to be unestablished.  This new and material 
evidence was filed within one year of the expiration of the 
appeal period for the June 2002 rating decision.  That rating 
decision was issued on June 19, 2002.  Thus, the Veteran had 
until June 19, 2003, to submit either a Notice of 
Disagreement or new and material evidence.  Because the 
Veteran submitted new and material evidence on June 12, 2003 
(i.e., within one year of receiving notice of the adverse 
June 2002 rating decision), the Board finds that an effective 
date of June 16, 2001, is warranted for the grant of service 
connection for PTSD.  

An effective date prior to June 16, 2001, however, is not 
warranted.  Because the Veteran's claim was one to reopen, 
the law specifically states that the effective date for a 
grant of service connection on the basis of the receipt of 
new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  It does not 
follow that, because service connection is warranted, the 
effective date of service connection be the day following 
service or the date he filed his original claim because doing 
so would render meaningless many of the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  See Leonard v. 
Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 
349 F.3d 1326 (Fed. Cir. 2003).  Indeed, in Sears, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), 
which it declared was a valid gap-filling regulation, there 
was no conflict between 38 U.S.C.A. §§ 5108 and 5110.  The 
earliest possible effective date of service connection for a 
reopened claim is, therefore, the date the reopened claim was 
received, i.e., June 16, 2001.  Id. at 1332.  Thus, there is 
no basis to assign an effective date prior to June 16, 2001, 
for service connection for PTSD.


ORDER

An effective date of June 16, 2001, for the award of service 
connection for PTSD is granted.


REMAND

As the Board has determined that an earlier effective date of 
June 16, 2001, for service connection for PTSD should be 
granted, the Veteran's claim for an higher initial disability 
rating for his now service-connected PTSD must be 
readjudicated by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should reevaluate the Veteran's 
pending claim for a higher initial evaluation 
for his PTSD since June 16, 2001.

2.  If the benefits sought on appeal remain 
denied, the Veteran and his representative 
must be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


